Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II – fig. 2A is/are acknowledged.  The traversal is on the grounds that the species listed in the previous action “are not necessarily independent and distinct” and examination of all of the inventions would not pose serious burden on the examiner.  This is not found persuasive.  Search and consideration for all of the elements recited in the claims would be a serious burden given the limited time allotted thereto and applicant has failed to positively state that the species are not patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 62 and 80 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Knight (5,718573), which shows all of the claimed limitations.  Knight shows: 
62. (Previously Presented) A method, comprising: outputting an oxidant 6 into a furnace volume 8,18,28; outputting a fuel stream 6,14 including a fuel into the furnace volume (fig. 1); mixing the oxidant and the fuel stream (col. 3, lines 14-37); supporting a perforated flame holder 22 in the furnace volume separated from the fuel and oxidant source by a dilution distance selected to enable complete mixing of the oxidant with the fuel stream (col. 1, lines 30-34); imparting a swirling motion to at least one of the oxidant and the fuel stream (col. 3, lines 14-37); receiving the fuel stream mixed with the oxidant at the perforated flame holder (col. 3, lines 14-51); and supporting a combustion reaction of the fuel and oxidant within the perforated flame holder (col. 3, lines 14-51); wherein the dilution distance corresponds to a distance at which the complete mixing of the fuel and the oxidant would not occur in the absence of imparting the swirling motion (inherent that complete mixing with agitation of the fluid, as with swirling, would require a shorter mixing passage than one without agitation).  
80. (Previously Presented) A combustion system, comprising: a fuel and oxidant source configured to output an oxidant and a fuel stream including a fuel into a furnace volume, the fuel and oxidant source including a swirler configured to impart a swirling motion to at least one of the fuel stream and the oxidant, and 3App. No. 16/447,840 Docket No.: 2651-296-05 a perforated flame holder positioned to receive the fuel stream and being configured to support a combustion reaction of the fuel and the oxidant within the perforated flame holder, the perforated flame holder being separated from the fuel and oxidant source by a dilution distance selected to enable complete mixing of the oxidant with the fuel stream; wherein the dilution distance corresponds to a distance at which the complete mixing of the fuel and the oxidant would not occur in the absence of imparting the swirling motion (see previous claim).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 78, 79, 87, and 92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (5,718,573), which discloses substantially all of the claimed limitations as discussed above.
Nevertheless, Knight fails to specifically recite the claimed ranges and values.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Knight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Claims 93-99 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (5,718,573), which discloses substantially all of the claimed limitations as discussed above.  
Nevertheless, Knight fails to specifically recite the claimed materials and their inherent properties.
However, the particular material used is simply a matter dependent on availability, cost, and desired performance.  
The claimed materials are well within the knowledge and ability of one of ordinary skill in the art.  
Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Knight, so as to satisfy considerations of availability and cost.

Claim 101 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (5,718,573), which teaches substantially all of the claimed limitations as discussed above.
Nevertheless, Knight fails to specifically recite the claimed ranges and values.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Knight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides .  
	
Claims 102-104 and 106 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (5,718,573), which teaches substantially all of the claimed limitations as discussed above.
Nevertheless, Knight fails to specifically recite the claimed fiberous flame holder wherein perforations are formed between fibers and are branching.
Official Notice is given that a fiberous flame holder with the claimed characteristics is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for an effective flame holder.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed flame holder into the invention disclosed by Knight, so as to provide for an effective flame holder.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 6, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762